         Case 1:19-cr-10474-DJC Document 43 Filed 07/04/20 Page 1 of 14



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

       UNITED STATES OF AMERICA

                          v.                             Docket No.: 19-CR-10474-DJC

       SEMAJ LEARY



                  DEFENDANT’S MOTION TO SUPPRESS EVIDENCE
                        AND MEMORANDUM IN SUPPORT

        Defendant, Semaj Leary, respectfully moves this Court to suppress evidence police

obtained from his fanny pack after unlawfully stopping him without reasonable suspicion or

probable cause. The fanny pack fell on the ground, and Mr. Leary maintained a reasonable

expectation of privacy in its contents. The evidence seized by a warrantless search of the bag

must be suppressed.

  I.    Statement of Facts

        On August 15, 2019, three Boston Police officers assigned to the Youth Violence Strike

Force patrolled the Jamaica Plain neighborhood in an unmarked Boston Police cruiser.

Supplement to the Incident Report, Boston Police Department, Submitted by Officer Shawn

Butler (“Exhibit A”), at 4. Officers observed Mr. Leary “leaning against the driver side window

of a [car] in the rear of 2030 Columbus Avenue.” Id. One officer “observe[d] Mr. Leary to be

wearing a fanny pack around his chest.” Id. at 5.

        Officers were allegedly aware that Mr. Leary was designated an active, verified member

of the H-Block gang by the Gang Assessment Database maintained by the Boston Regional

Intelligence Center (“BRIC”). Id.; Gang Assessment Database Verification of Semaj Leary

(“Exhibit B”). According to the officers, they were also aware of a BRIC “Officer Safety and



                                                                                                  1
         Case 1:19-cr-10474-DJC Document 43 Filed 07/04/20 Page 2 of 14



Awareness” Bulletin disseminated via department email on July 31, 2019, which stated the

uncorroborated belief that Mr. Leary may be in possession of a firearm. Exhibit A at 5; BRIC

Officer Safety and Awareness Bulletin (July 31, 2019) (“Exhibit C”). Officers state that they

were familiar with a “trend” of concealing illegal firearms within fanny packs. Id.

       Officers exited their unmarked cruiser and approached Mr. Leary. Id. Mr. Leary turned

away from the police and began running. Id. One officer reported that Mr. Leary appeared “wide

eyed and…extremely concerned with the officer’s actions.” Id.

       A chase ensued. Id. Mr. Leary ran towards the front of 2030 Columbus Avenue, hurdled

a fence, and proceeded down School Street, where he jumped another fence. Id. Mr. Leary

continued to Glines Avenue, with officers in close pursuit. Mr. Leary then hopped another fence,

distancing himself from the officers, and made his way through yards located between Glines

Avenue, School Street, and Chilcott Place. Id.

       Officers radioed Mr. Leary’s name, description, and location, and arriving officers set up

a perimeter. Id. Multiple officers responded to assist. Id. An unidentified neighbor outside

Sixteen Chilcott Place told officers that an individual jumped into the back of a truck. Id. With

the vehicle surrounded, officers announced their presence, and approached the truck. Id. Officers

located Mr. Leary in the back of the truck bed. Id. They placed him under arrest. Id.

       The officers observed that Mr. Leary was not wearing a fanny pack or shoes. Id. After

searching the area, officers located the fanny pack and sneakers nearby. Id. One sneaker was

stuck in a fence that had been climbed during flight. Id. The fanny pack was approximately five

feet away. Id.

       The officers searched the fanny pack without a warrant, and found a loaded firearm and

an additional magazine. Id. at 6.




                                                                                                    2
         Case 1:19-cr-10474-DJC Document 43 Filed 07/04/20 Page 3 of 14



 II.   Legal Standards

       The Fourth Amendment protects individuals against “unreasonable searches and

seizures” by government actors. U.S. Const. amend. IV. This prohibition is enforced through the

exclusionary rule, which aims to safeguard Fourth Amendment rights through its deterrent effect.

Terry v. Ohio, 392 U.S. 1, 12 (1968).

       “The protections of the Fourth Amendment apply not only to traditional arrests, but also

to those brief investigatory stops generally known as Terry stops.” United States v. Camacho,

661 F.3d 718, 724 (1st Cir. 2011). In Terry, the Supreme Court held:

       [W]here a police officer observes unusual conduct which leads him reasonably to
       conclude in light of his experience that criminal activity may be afoot and that the
       persons with whom he is dealing may be armed and presently dangerous, where in
       the course of investigating this behavior he identifies himself as a policeman and
       makes reasonable inquiries, and where nothing in the initial stages of the encounter
       serves to dispel his reasonable fear for his own or others’ safety, he is entitled for
       the protection of himself and others in the area to conduct a carefully limited search
       of the outer clothing of such persons in an attempt to discover weapons which might
       be used to assault him. Such a search is a reasonable search under the Fourth
       Amendment, and any weapons seized may properly be introduced in evidence
       against the person from whom they were taken.

392 U.S. at 30-31.

       For a Terry stop to be reasonable under the Fourth Amendment, the officer’s action must

be “justified at [its] inception[.]” United States v. Chhien, 266 F.3d 1, 6 (1st Cir. 2001). To be so

justified, the stop must be based on “a reasonable, articulable suspicion of an individual’s

involvement in some criminal activity.” United States v. Ruidíaz, 529 F.3d 25, 28 (1st Cir. 2008)

(citing Terry, 392 U.S. at 21). Reasonable suspicion requires “more than a visceral hunch about

the presence of illegal activity, [but] it requires less than probable cause.” United States v.

Brown, 500 F.3d 48, 54 (1st Cir. 2007) (citing Chhien, 266 F.3d at 6). To assess the

reasonableness of the officer’s suspicion, the court must ask whether, under the totality of the




                                                                                                    3
         Case 1:19-cr-10474-DJC Document 43 Filed 07/04/20 Page 4 of 14



circumstances, a reasonable officer would have “a particularized and objective basis for

suspecting the particular person stopped of criminal activity.” United States v. Cortez, 449 U.S.

411, 417-418 (1981).

       It is well established that “whenever a police officer accosts an individual and restrains

his freedom to walk away[,]” the officer seizes that person under the meaning of the Fourth

Amendment. Terry, 392 U.S. at 16. This seizure need not amount to a formal arrest; “[s]uch a

stop instead may occur merely upon law enforcement making what the Supreme Court has

termed a ‘show of authority.’” United States v. Fields, 823 F.3d 20, 25 (1st Cir. 2016) (quoting

United States v. Mendenhall, 446 U.S. 544, 553-54 (1980)). A “show of authority” occurs only

when “in view of all of the circumstances surrounding the incident, a reasonable person would

have believed that he was not free to leave.” Mendenhall, 446 U.S. at 554.Where police stop an

individual unlawfully, without reasonable suspicion to do so, evidence seized as a result of the

stop must be suppressed. See, e.g., Camacho, 661 F.3d at 728.

       The Fourth Amendment “protects people from unreasonable government intrusions into

their legitimate expectations of privacy.” United States v. Place, 462 U.S. 696, 706–07 (1983)

(quoting United States v. Chadwick, 433 U.S. 1, 7 (1977)). The Fourth Amendment analysis for

determining whether a privacy expectation is legitimate considers (1) whether the individual, by

his conduct, has exhibited an actual expectation of privacy, and (2) whether the individual's

expectation of privacy is one that society is prepared to recognize as reasonable. Bond v. United

States, 529 U.S. 334, 338 (2000). Warrantless searches of personal property are “per se

unreasonable under the Fourth Amendment—subject only to a few specifically established and

well-delineated exceptions.” Katz v. United States, 389 U.S. 347 (1967). The Fourth Amendment

protects the owner of any container “that conceals its contents from plain view.” United States v.




                                                                                                    4
          Case 1:19-cr-10474-DJC Document 43 Filed 07/04/20 Page 5 of 14



Ross, 456 U.S. 798, 822–23 (1982).

         The Fourth Amendment does not protect against searches of intentionally abandoned

property, as the former owner relinquishes his or her reasonable expectation of privacy. See

United States v. Lewis, 40 F.3d 1325, 1334 (1st Cir. 1994); United States v. Bey, 52 F. Supp. 3d

299, 303 (D. Mass. 2014), aff'd, 825 F.3d 75 (1st Cir. 2016). However, an owner retains his or

her privacy interest in property that is not voluntarily forfeited. Bey, 52 F. Supp. 3d at 303.


III.     Argument

         A. The police had no reasonable suspicion that Mr. Leary was involved in criminal
            activity when they seized him in the truck bed.

         The Supreme Court has held that the Constitution requires reasonable suspicion,

constituting “more than a visceral hunch about the presence of illegal activity,” to justify the stop

of an individual. Brown, 500 F.3d at 54 (citing Chhien, 266 F.3d at 6). An officer must have “a

particularized and objective basis for suspecting the particular person stopped of criminal

activity.” United States v. Cortez, 449 U.S. 411, 417–418 (1981).

         In Mr. Leary’s case, when the officers made the requisite show of authority, they lacked a

lawful basis to seize him. At the time they approached Mr. Leary, he was merely leaning against

the driver side window of a motor vehicle. Exhibit A at 4. This alone cannot incur “reasonable,

articulable suspicion that criminal activity is afoot.” United States v. Romain, 393 F.3d 63, 71

(1st Cir. 2004). Officers were relying upon information from the Gang Assessment Database and

BRIC Officer Safety and Awareness Bulletin, as well as Mr. Leary’s use of a fanny pack. These

factors fall well below the threshold of reasonable suspicion. Mr. Leary’s nervousness upon their

approach and subsequent flight also fail to provide enough reasonable suspicion to justify his

seizure. Under the totality of the circumstances, police lacked reasonable suspicion to stop Mr.

Leary.


                                                                                                    5
            Case 1:19-cr-10474-DJC Document 43 Filed 07/04/20 Page 6 of 14



                   1. The Gang Assessment Database and BRIC Officer Safety and Awareness
                      Bulletin are unreliable and do not indicate present criminal activity.

          It was unreasonable for police to rely on the Gang Assessment Database and BRIC

Officer Safety and Awareness Bulletin to stop Mr. Leary because those sources of information

are largely unreliable and premised on uncorroborated reports.

          As a general matter, an allegation of gang membership lacks the specificity required for a

Terry stop; Mr. Leary’s presence in the Gang Assessment Database is not the type of

particularized information that the Fourth Amendment requires. See United States v. Monteiro,

447 F.3d 39, 47 (1st Cir.2006) (finding search unconstitutional where suspected gang

involvement and prior arrests were not linked to reliable information about potential criminal

activity); United States v. Am, 564 F.3d 25, 30 (1st Cir. 2009) (finding that an allegation of gang

membership standing alone would likely be insufficient to warrant a Terry stop); United States v.

Sandoval, 29 F.3d 537, 542 (10th Cir.1994) (“[K]nowledge of a person's prior criminal

involvement…is alone insufficient to give rise to the requisite reasonable suspicion.”).

          A report provided by the Boston Police Department shows that nearly sixty-six percent of

the nearly 5,000 people in the database are black, with more than half considered as “active”

gang members. Philip Marcelo, Gang database made up mostly of young black, Latino men,

Associated Press. 1 The Gang Assessment Database has not been reviewed by an independent

third party to verify its reliability or effectiveness, but studies of similar databases have revealed

significant problems with accuracy and racial profiling. See, e.g., Elaine M. Howle, The

CalGang Criminal Intelligence System, California State Auditor Report 2015-130 (Aug. 11,

2016), available at https://www.auditor.ca.gov/pdfs/reports/2015-130.pdf. On June 11th, Boston




1
    Accessed on June 13, 2020, 3:29 PM, available at https://apnews.com/dd5643e358c3456dbe14c16ade03711d.



                                                                                                            6
          Case 1:19-cr-10474-DJC Document 43 Filed 07/04/20 Page 7 of 14



City Councilors withheld approval of an $850,000 state grant for the Boston Regional

Intelligence Center amid concerns that a gang database racially profiles city immigrants and

Black and brown youth. Dasia Moore & Milton J. Valencia, Mayor Walsh declares racism a

public health crisis in Boston, will seek to transfer 20% of police overtime budget to social

services, Boston Globe (June 12, 2020). 2

        Furthermore, the BRIC Officer Safety and Awareness Bulletin exists only for purposes of

“officer safety and awareness purposes;” Mr. Leary was not wanted for arrest. Exhibit C. The

information from this uncorroborated source was also, at the time of Mr. Leary’s arrest, two

weeks old. Id. Uncorroborated information, from a seemingly anonymous source, with no

alleged imminent threat of danger, is insufficient to warrant a stop. See Florida v. J.L., 529 U.S.

266, (2000) (holding that uncorroborated information from an anonymous tip was insufficient to

warrant a Terry stop).

        These considerations suggest that the information from the Gang Assessment Database

and BRIC Officer Safety and Awareness Bulletin should not be considered reliable and cannot

provide the basis for reasonable suspicion. See Am, 564 F.3d 25 at 30; Monteiro, 447 F.3d at 47.

        During the detention hearing in this matter ATF Task Force Officer Keith Medeiros

testified about the BRIC bulletin. He testified that the material in the BRIC Bulletin was “non-

factual” and “un-corroborated.” Detention Transcript, attached as Exhibit D.

Q. Okay. So what does it mean for a BRIC report like this to
say "Uncorroborated information"?
A. Nonfactual, uncorroborated, hasn't been confirmed.
Q. Okay. So maybe it hasn't been confirmed by an actual law
enforcement agency?
A. Could be.
Q. Okay. Maybe not confirmed by a witness who was willing to
identify themselves?

2
 Available at https://www.bostonglobe.com/2020/06/12/metro/mayor-walsh-declares-racism-be-public-health-
crisis-bostonholding-press-confernece/.


                                                                                                           7
          Case 1:19-cr-10474-DJC Document 43 Filed 07/04/20 Page 8 of 14



A. Correct. Sources may have -- yeah, exactly.
Q. Okay. And it also indicates that either one of them could
be in possession of a firearm, right?
A. Correct.
Q. So not particularly Mr. Leary and not particularly
Mr. Silvello, one or the other?
A. That's accurate.
Q. Okay. And was it one particular firearm that the police
were concerned about in this July 31 report?
A. It's unknown, no.
Q. Okay. So it wasn't particularly the Glock that was later
found?
A. That's correct.

                 2. A fanny pack bag is not indicative of criminal activity.

        Despite the alleged “trend” of storing firearms in fanny packs, “having a fanny pack does

not alone constitute a basis for reasonable suspicion.” United States v. Cardona-Vicente, 2014

WL 794591, at *2 n.2 (D.P.R. Feb. 26, 2014), aff'd, 817 F.3d 823 (1st Cir. 2016). In Cardona-

Vicente, the court found the use of a fanny pack significant only when considered alongside the

manner in which the defendant grabbed his fanny pack, as the officer found the defendant’s

grasp consistent with how one would hold a firearm. Id. at *2. In contrast, Mr. Leary was merely

wearing a fanny pack, and not grabbing or protecting it in any way that would indicate that it

contained contraband. Id. at *2 n.2.

        The supplement to the Incident Report indicates that Boston Police are “familiar with a

trend of concealing illegal firearms within fanny packs which gained popularity during the

summer of 2019.” Exhibit A. This also happens to be around the time when fanny packs became

en vogue again. Andrea Zendejas, The Chicest Way to Wear the Waist Bag Now, Harper’s

Bazaar. 3 The chances of a young black man in Boston, wearing an in-fashion accessory, and

finding himself reported in a police database that seemingly targets black youths, casts far too


3
 Accessed on June 13, 2020, 3:52 PM, available at https://www.harpersbazaar.com/fashion/trends/g14781922/cool-
designer-fanny-packs/.


                                                                                                             8
         Case 1:19-cr-10474-DJC Document 43 Filed 07/04/20 Page 9 of 14



wide a net to constitute reasonable suspicion.

               3. A nervous reaction to police presence does not establish reasonable
                  suspicion.

       Mr. Leary’s nervousness did not indicate criminal activity. An officer noted that Mr.

Leary appeared “wide eyed and…extremely concerned with the officer’s actions.” Exhibit A at

5.

       The First Circuit has repeatedly recognized that “[n]ervousness is a common and entirely

natural reaction to police presence.” United States v. McKoy, 428 F.3d 38, 40 (1st Cir. 2005). A

nervous appearance does not provide a particularized objective basis for reasonable suspicion. Id.

Indeed, officers do not suggest that Mr. Leary exhibited nervousness so extreme as to be

distinguished from “the normal nervousness” that accompanies being approached by a police

officer. Cf. United States v. Belin, 868 F.3d 43, 51 (1st Cir. 2017) (making a distinction between

general nervousness as a reaction to police presence and the defendant’s “strong reaction” that

occurred only after an officer asked the defendant if he was armed).

       The Court should also note that black people are more likely to be touched, handcuffed,

pushed to the ground, or otherwise subjected to nonlethal force by a police officer. Quoctrung

Bui and Amanda Cox, Surprising New Evidence Shows Bias in Police Use of Force but Not in

Shootings, New York Times: The Upshot (June 13, 2020, 2:20 PM), https://nyti.ms/29J3K4O. In

Mr. Leary’s case, nervousness upon approach by multiple officers is a reasonable response; it did

not indicate criminal activity.

               4. Flight, like nervousness, cannot give rise to a reasonable suspicion of
                  criminal activity.

        The Supreme Court has held that “flight is not necessarily indicative of ongoing criminal

activity.” Illinois v. Wardlow, 528 U.S. 119, 120 (2000). Many courts have recognized this

principle. See Nebraska v. Hicks, 488 N.W.2d. 359, 363 (Neb. 1992) (“[F]ear or dislike of


                                                                                                   9
         Case 1:19-cr-10474-DJC Document 43 Filed 07/04/20 Page 10 of 14



authority, distaste for police officers based upon past experience, exaggerated fears of police

brutality or harassment and fear of unjust arrest are all legitimate motivations for avoiding the

police.”); State v. Arrington, 582 N.E.2d. 649, 658 (Ohio Ct. App. 1990) (“[I]t is not

unreasonable for a young, black male living in a neighborhood with drug sales and liable to be

stopped to run when approached by a police car…”). Many citizens, particularly minorities, have

good reason to avoid police interaction, as noted by Justice Stevens in his concurrence/dissent in

Wardlow:

        “Among some citizens, particularly minorities and those residing in high crime areas,
        there is…the possibility that the fleeing person is entirely innocent, but, with or without
        justification, believes that contact with the police can itself be dangerous, apart from any
        criminal activity associated with the officer's sudden presence. …[T]he evidence
        supporting the reasonableness of these beliefs is too pervasive to be dismissed as random
        or rare, and too persuasive to be disparaged as inconclusive.”

Wardlow, 528 U.S. at 132–133 (Stevens, J., concurring in part and dissenting in part) (internal

footnotes omitted).

        Black men in Boston are disproportionately targeted for police encounters by the Boston

Police Department, and this targeting suggests a reason for flight totally unrelated to

consciousness of guilt. See Isaiah Thompson, Black People Made Up 70 Percent of Boston

Police Stops, Department Data Show, WGBH. 4 The Massachusetts Supreme Judicial Court

recognized this fact in Com. v. Warren, 58 N.E.3d 333, 342 (Mass. 2016). There, the court

recognized that “the analysis of flight as a factor in the reasonable suspicion calculus cannot be

divorced from the findings in a recent Boston Police Department[] report documenting a pattern

of racial profiling of black males in the city of Boston,” which demonstrated that black men are

disproportionately and repeatedly targeted for field interrogation and observation encounters. Id.



4
  Accessed on June 13, 2020, 2:20 PM, available at https://www.wgbh.org/news/local-news/2020/06/12/black-
people-made-up-70-percent-of-boston-police-stops-department-data-show.



                                                                                                            10
          Case 1:19-cr-10474-DJC Document 43 Filed 07/04/20 Page 11 of 14



at 342. These findings suggest that a black man, “when approached by the police, might just as

easily be motivated by the desire to avoid the recurring indignity of being racially profiled as by

the desire to hide criminal activity.” Id. Indeed, “a page of history” about encounters between

young black men and the police in Boston “is worth a volume of logic.” Com. v. Warren, 31

N.E.3d 1171, 1185 (Mass. Ct. App. 2015), vacated, 58 N.E.3d 333 (Mass. 2016) (Agnes, J.,

dissenting) (quoting New York Trust Co. v. Eisner, 256 U.S. 345, 349 (1921) (Holmes, J.)).

Black suspects are more than twice as likely to be killed by police than are persons of another

race. Jeffrey A. Fagan & Alexis D. Campbell, Race and Reasonableness in Police Killings, 100

BOS. UNIV. L. REV. 951, 951 (2020). For black men in Boston, an encounter with police may cost

them their lives. Dozens March Through Boston in Protest of Police Brutality, WCVB 5. 5

        Given this reality for black males in the city of Boston, the Court should not find the fact

that Mr. Leary ran from the police a reasonable factor in seizing him.

        B. Mr. Leary maintained a reasonable expectation of privacy in his fanny pack.

        Mr. Leary did not relinquish his constitutional protection from unreasonable search and

seizure of his property when his fanny pack was lost as he ran. 6 There was no reasonable basis

for officers to believe that Mr. Leary intentionally abandoned the fanny pack and thus renounced

such right. When a defendant intentionally abandons property before seizure occurs, the Fourth

Amendment is not implicated. See Lewis, 40 F.3d at 1334. Abandonment must be a voluntary

act. Bey, 52 F. Supp. 3d 299 at 303. Thus, “[l]oss is not the same thing as abandonment. And loss

alone cannot support a finding of abandonment.” United States v. Sparks, 806 F.3d 1323, 1344




5
  Accessed on June 16, 2020, 7:26 PM, available at https://www.wcvb.com/article/rally-outside-suffolk-district-
attorneys-office-to-protest-police-brutality-in-boston-massachusetts/32884228.
6
  A fanny pack is a “common repository for one's personal effects,” and therefore is imbued with the expectation of
privacy. Arkansas v. Sanders, 442 U.S. 753, 753 (1979), abrogated on other grounds by California v. Acevedo, 500
U.S. 565 (1991).


                                                                                                                 11
        Case 1:19-cr-10474-DJC Document 43 Filed 07/04/20 Page 12 of 14



(11th Cir. 2015). Because his belongings were not abandoned voluntarily, Mr. Leary maintained

a reasonable expectation of privacy and thus retained his Fourth Amendment protections. Bey, 52

F.3d at 304.

       When officers were searching for evidence, they first found Mr. Leary’s shoe, stuck on a

fence. Exhibit A at 5. The reasonable conclusion would have been that Mr. Leary did not, while

running from the police, intentionally relinquish his shoes, just as he did not intentionally

abandon his bag. Having just seen him with his effects moments ago, there was no reason to

doubt Mr. Leary’s continued ownership. Cf. Smith v. Ohio, 494 U.S. 541 (1990) (holding that a

person who attempts to protect his private property from inspection, after throwing it on a car to

respond to a police officer's inquiry, has not abandoned that property). Under the circumstances

of this case, no reasonable officer could conclude that Mr. Leary intended to forever abandon his

property; searching his fanny pack therefore constituted a violation of Mr. Leary’s privacy rights

under the Fourth Amendment. Cf. Rios v. United States, 364 U.S. 253, 262, n. 6, 80 S.Ct. 1431,

1437, 4 L.Ed.2d 1688 (1960) (finding that it would be unreasonable to assume a passenger who

dropped a package to the floor of the taxicab in which he is riding “abandoned” it).

       C. The search of Mr. Leary’s fanny pack was unlawful.

       When police search for evidence of a crime, without a warrant, for the purpose of turning

up proof to convict, Fourth Amendment protections are at their strongest. Abel v. United States,

362 U.S. 217, 237 (1960) (“Searches for evidence of crime present situations demanding the

greatest, not the least, restraint upon the Government's intrusion into privacy...”). The discovery

of the fanny pack flowed directly from Mr. Leary’s seizure. When the police arrested Mr. Leary

subsequent to surrounding him in the truck, they had no evidence of any wrongdoing. Exhibit A

at 5. Having no reason to connect to Mr. Leary to any crime, they set out in the hope that

evidence would develop. In the words of the First Circuit, “it is precisely such tactics that the


                                                                                                    12
        Case 1:19-cr-10474-DJC Document 43 Filed 07/04/20 Page 13 of 14



Fourth Amendment makes unlawful.” Cf. Com. of Mass. v. Painten, 368 F.2d 142, 144 (1st Cir.

1966), aff’d, 389 U.S. 560 (1968) (holding that officers, who, without evidence to connect the

defendant to a crime, set out to arrest and search the defendant in the hope that evidence would

develop, violated the Fourth Amendment). Even if officers held independent suspicion over the

bag, “[w]here a search is undertaken by law enforcement officials to discover evidence of

criminal wrongdoing, ... reasonableness generally requires the obtaining of a judicial

warrant.” Riley v. California, 573 U.S. 373, 382 (2014) (quoting Vernonia School Dist. 47J v.

Acton, 515 U.S. 646, 653 (1995)).

       The warrantless search of Mr. Leary’s fanny pack cannot be salvaged through any legal

principles. In Katz v. United States, the Supreme Court held that “[s]earches conducted outside

the judicial process, without prior approval by judge or magistrate, are per se unreasonable under

the Fourth Amendment—subject only to a few specifically established and well-delineated

exceptions.” 389 U.S. at 347. Mr. Leary’s case fits none of those circumstances, i.e., there was

no exigency, and this was not a search incident to arrest.

       Given the lack of legal exception, a search warrant was required to search Mr. Leary’s

fanny pack. Katz, 389 U.S. at 347. The warrantless search violated the Fourth Amendment.

IV.    Conclusion

       For the reasons stated in this memorandum, Mr. Leary respectfully asks this Court to

suppress the evidence at issue.




                                                                                                   13
        Case 1:19-cr-10474-DJC Document 43 Filed 07/04/20 Page 14 of 14



                                              Respectfully Submitted
                                              SEMAJ LEARY
                                              By His attorney,

                                              /s/Jessica P. Thrall
                                              Jessica P. Thrall,
                                              BBO #670412
                                              Federal Public Defender Office
                                              51 Sleeper Street, 5th Floor
                                              Boston, MA 02210
                                              (617) 223-8061




                                    CERTIFICATE OF SERVICE
        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
on July 4, 2020.

                                              /s/Jessica P. Thrall
                                              Jessica P. Thrall




                                                                                                  14
